EX10.22G


EXECUTION COPY
OMNIBUS AMENDMENT NO. 8


This OMNIBUS AMENDMENT NO. 8, dated as of September 24, 2020 (this “Amendment”),
is entered into by and among COFINA FUNDING, LLC, a Delaware limited liability
company, as seller (the “Seller”), CHS INC. (“CHS”), a Minnesota corporation, as
Servicer (in such capacity, the “Servicer”) and as an Originator, CHS CAPITAL,
LLC, as an Originator (together with CHS, the “Originators”), SANTANDER BANK,
NATIONAL ASSOCIATION, as an Alternate Purchaser (in such capacity, the
“Santander Committed Purchaser”) and as a Purchaser Agent (in such capacity, the
“Santander Purchaser Agent”) and each of the CONDUIT PURCHASERS, COMMITTED
PURCHASERS and PURCHASER AGENTS set forth on the signature pages hereto, and
MUFG BANK, LTD. F/K/A THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH
(“MUFG”), as administrative agent (in such capacity, the “Administrative Agent”)
and is (i) the eighth amendment to the RPA (as defined below) and (ii) the
seventh amendment to the Sale Agreement (as defined below).


RECITALS


A.WHEREAS, the Seller, the Servicer, CHS, the Purchasers, the Purchaser Agents
and the Administrative Agent have entered into that certain Amended and Restated
Receivables Purchase Agreement, dated as of July 18, 2017 (as amended by that
certain First Amendment to Amended and Restated Receivables Purchase Agreement
dated as of June 28, 2018, as amended by that certain Second Amendment to
Amended and Restated Receivables Purchase Agreement dated as of August 20, 2018,
as amended by that certain Omnibus Amendment No. 3, dated as of September 4,
2018, as amended by that certain Fourth Amendment and Limited Waiver to Amended
and Restated Receivables Purchase Agreement, dated as of September 21, 2018, as
amended by that certain Omnibus Amendment No. 5, dated as of June 27, 2019, as
amended by that certain Omnibus Amendment No. 6, dated as of May 1, 2020, as
amended by that certain Omnibus Amendment No. 7, dated as of June 26, 2020 and
as further amended, restated, supplemented or otherwise modified through the
date hereof, the “RPA”); and


B.WHEREAS, pursuant to and in accordance with Section 13.1 of the RPA, the
Seller, the Servicer, the Purchasers, the Purchaser Agents and the
Administrative Agent desire to amend the RPA as provided herein;


C.WHEREAS, the Originators and the Seller have entered into that certain Sale
and Contribution Agreement, dated as of July 22, 2016 (as amended by that
certain Omnibus Amendment No. 1, dated as of February 14, 2017, as amended by
that certain Omnibus Amendment No. 2, dated as of July 18, 2017, as amended by
that certain Omnibus Amendment No. 3, dated as of September 4, 2018, as amended
by that certain Omnibus Amendment No. 5, dated as of June 27, 2019, as amended
by that certain Omnibus Amendment No. 6, dated as of May 1, 2020, as amended by
that certain Omnibus Amendment No. 7, dated as of June 26, 2020 and as further
amended, restated, supplemented or otherwise modified through the date hereof,
the “Sale Agreement” and, together with the RPA, the “Agreements”); and


D.WHEREAS, pursuant to and in accordance with Section 8.1 of the Sale Agreement,
the Originators, the Seller, the Administrative Agent and the Purchasers desire
to amend the Sale Agreement as provided herein.



--------------------------------------------------------------------------------





NOW, THEREFORE, based upon the above Recitals, the mutual premises and
agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the undersigned,
intending to be legally bound, hereby agree as follows:


SECTION 1. Definitions and Interpretation. Each capitalized term used but not
defined herein has the meaning ascribed thereto in Appendix A to the RPA. The
rules of interpretation set forth in Appendix A to the RPA are hereby
incorporated as if fully set forth herein. As used in this Agreement, unless the
context requires a different meaning, the following terms have the meanings
indicated herein below:


“Assigning Rabobank Committed Purchaser” means Coöperatieve Rabobank U.A., New
York Branch, in its capacity as Committed Purchaser for the Rabobank Purchaser
Group.


“Assignee Rabobank Committed Purchaser” means Coöperatieve Rabobank U.A.


“Assuming Rabobank Conduit Purchaser” means Nieuw Amsterdam Receivables
Corporation B.V.


“Rabobank” means Coöperatieve Rabobank U.A., New York Branch.


“Rabobank Purchaser Agent” means Rabobank, in its capacity as Purchaser Agent
for the Rabobank Purchaser Group.


“Rabobank Purchaser Group” means the Purchaser Group with Assuming Rabobank
Conduit Purchaser, as Conduit Purchaser, Assignee Rabobank Committed Purchaser,
as Committed Purchaser, and Rabobank, as Purchaser Agent.


“Santander” means Santander Bank, National Association.


“Santander Purchaser Agent” means Santander, in its capacity as Purchaser Agent
for the Santander Purchaser Group.


SECTION 2. Assumption by Santander Committed Purchaser and Santander Purchaser
Agent.


a.The Seller desires the Santander Committed Purchaser to become a Committed
Purchaser and the Santander Purchaser Agent to become a Purchaser Agent under
the RPA and upon the terms and subject to the conditions set forth in the RPA
and the other Transaction Documents, the Santander Committed Purchaser agrees to
become a Committed Purchaser and the Santander Purchaser Agent agrees to become
a Purchaser Agent thereunder.


b.The Seller desires the Assuming Rabobank Conduit Purchaser to become a Conduit
Purchaser in the Rabobank Purchaser Group under the RPA and upon the terms and
subject to the conditions set forth in the RPA and the other Transaction
Documents, the Assuming Rabobank Conduit Purchaser



--------------------------------------------------------------------------------



agrees to become a Conduit Purchaser in the Rabobank Purchaser Group thereunder.


c.Upon satisfaction of the conditions specified in Section 3 of this Amendment,
(i) the Santander Committed Purchaser and the Santander Purchaser Agent shall
become a party to, and have the rights and obligations of a Committed Purchaser
and a Purchaser Agent, as applicable, under the RPA and the other Transaction
Documents as of the date of this Amendment and (ii) the Assuming Rabobank
Conduit Purchaser shall become a party to, and have the rights and obligations
of a Conduit Purchaser in the Rabobank Purchaser Group under the RPA and the
other Transaction Document as of the date of this Amendment.


SECTION 3. Assignment and Reallocation.


a.On the date hereof, the Assigning Rabobank Committed Purchaser, hereby (i)
irrevocably sells, transfers, conveys and assigns, and the Assuming Rabobank
Conduit Purchaser hereby purchases from the Assigning Rabobank Committed
Purchaser, all of the Purchaser Group Investment and corresponding interest in
the Asset Interest, in each case, held by the Rabobank Committed Purchaser, and
(ii) transfers and assigns all of its remaining rights and obligations under the
RPA (after taking into consideration the transfer pursuant to clause (i) above)
as a “Committed Purchaser” to the Assignee Rabobank Committed Purchaser, and the
Assignee Rabobank Committed Purchaser hereby accepts such transfer.


b.After giving effect to the assignment in clause (a) above, each of the parties
to this Amendment severally and for itself agrees that on and as of the date
hereof, for good and valuable consideration, each of Purchaser Agent, on behalf
of such Purchaser Agent’s Purchaser Group, hereby irrevocably sells, transfers,
conveys and assigns, without recourse, representation or warranty, to each other
Purchaser Agent, and such other Purchaser Agents, on behalf of such other
Purchaser Agent’s Purchaser Group, hereby irrevocably purchases from each
assigning Purchaser Agent and each assigning Purchaser Group, certain of the
rights and obligations of each assigning Purchaser Agent and each assigning
Purchaser Group under the RPA and each other Transaction Document in respect of
(i) the Purchaser Group Investment of such assigning Purchaser Group and (ii)
the Commitment of the Committed Purchasers for each such assigning Purchaser
Group under the RPA such that, after giving effect to the foregoing assignment
and delegation, (i) the Purchaser Group Investment of each Purchaser Group and
(ii) the Commitment of the Committed Purchaser for each Purchaser Group for the
purposes of the RPA and each other Transaction Document shall be as set forth on
Exhibit C of the RPA, as amended by this Amendment.


c.Following the assignment in clause (b) above, on the date hereof, at the
direction of the Administrative Agent, the Purchaser Agents of each Purchaser
Group shall make and receive payments to and from the



--------------------------------------------------------------------------------



Administrative Agent so that, after giving effect thereto, the Total Investment
is held ratably by the Purchasers in accordance with the Ratable Share of such
Purchaser’s Purchaser Group, which, for the purposes of this Section 3, will be
as set forth opposite such Purchaser’s name on Exhibit C to the RPA (as amended
by this Amendment).


SECTION 4. Amendments to the RPA. The Seller, the Servicer, the Purchasers, the
Purchaser Agents and the Administrative Agent hereby agree that the RPA is
amended effective as of the date hereof as follows:


a.Sections 7.1(aa)(ii) and (iii) and Sections 7.2(q)(ii) and (iii) of the RPA
are hereby amended by replacing the date “September 24, 2020” where it appears
therein with the date “July 30, 2021” in its place.


b.The definition of “Concentration Overage Amount (Loans)” in Appendix A to the
RPA is hereby amended by (i) deleting the word “and” at the end of clause
(xvii), (ii) adding the word “and” at the end of clause (xviii) and (iii) adding
the following new clause (xix) immediately after clause (xviii) therein:


“(xix) the aggregate Unpaid Balance of all Eligible Loans that are Retailer
Adjusted Loans cannot exceed 20% of the aggregate Unpaid Balance of all Loans
and Receivables;”.


c.Clause (ee)(ii) of the definition of “Eligible Loan” in Appendix A to the RPA
is hereby amended by replacing the date “September 24, 2020” where it appears
therein with the date “July 30, 2021” in its place.


d.The definition of “Eligible Loan” in Appendix A to the RPA is hereby amended
by (i) deleting the word “and” at the end of clause (zz), (ii) deleting the
period at the end of clause (aaa) and replacing it with the text “; and” in its
place and (iii) adding the following new clause (bbb) immediately after clause
(aaa) therein:


“(bbb) which is not a Retailer Adjusted Loan with a Risk Rating higher than 9 or
with an original tenor greater than 18 months.”.


e.The definition of “Purchase Termination Date” in Appendix A to the RPA is
hereby amended and restated in its entirety to read as follows:


““Purchase Termination Date” means the earlier of (i) July 30, 2021, (ii) the
occurrence of an Event of Default and (iii) sixty (60) days following the date
of receipt by each of the other parties to this Agreement of a written notice of
termination provided by Seller.”.


f.The definition of “Weighted Average Interest Rate” in Appendix A to the RPA is
hereby amended and restated in its entirety to read as follows:


““Weighted Average Interest Rate” means, for each Settlement Period (determined
as of the last day of each calendar month), the sum, for all Loans, of the
amount determined in respect



--------------------------------------------------------------------------------



of each Loan by multiplying (i) a fraction, the numerator of which is the Unpaid
Balance of such Loan and the denominator of which is the Unpaid Balance of all
Loans, multiplied by (ii) the applicable interest rate for such Loan; provided
that each Retailer Adjusted Loan shall have an interest rate of zero for
purposes of this definition.”.


g.Appendix A to the RPA is hereby amended by adding the following definition of
“Retailer Adjusted Loan” in appropriate alphabetical order:


““Retailer Adjusted Loan” means any Producer Loan for which (a) the Obligor of
such Loan is required to pay the Unpaid Balance of such Loan and (b) a Person
other than the Obligor of such Loan is required to pay all of the interest that
accrues on such Loan; provided that, for the avoidance of doubt, “Retailer
Adjusted Loans” shall not include a Loan with an interest rate of zero that is
designated as a Loan with a fixed rate of interest for purposes of clause (xi)
of the definition of “Concentration Overage Amount (Loans)”.”.


h.Schedule I to the RPA is hereby amended and restated in its entirety in the
form of Schedule I.


i.Schedule 13.2 to the RPA is hereby amended and restated in its entirety in the
form of Schedule II.


j.Exhibit C to the RPA is hereby amended and restated in its entirety in the
form of Schedule III:


SECTION 5. Amendments to the Sale Agreement. The Originators, the Seller, the
Administrative Agent and the Purchasers hereby agree that, effective as of the
date hereof, Sections 2.5 and 5.1(s)(ii) and (iii) of the Sale Agreement are
hereby amended by replacing the date “September 24, 2020” where it appears
therein with date “July 30, 2021” in its place.


SECTION 6. Amendments to Subordinated Note Financing Documents.


a.Each of the Parties hereby acknowledges and agrees that the notice and
certifications made in clause (b) below satisfy the requirements under Section
5.1(u) of the Sale Agreement with respect to the Sub Note Financing Amendments
(as defined below), including any notice requirements which shall be deemed
satisfied or waived.


b.Pursuant to Section 5.1(u) of the Sale Agreement, each Originator hereby
notifies the Seller, the Administrative Agent and the Purchaser Agents that
concurrently herewith MUFG, CHS and CHS Capital, LLC intend to enter into an
amendment to the Master Framework Agreement, dated as of September 4, 2018 (as
amended by Amendment No. 1, dated as of July 23, 2019, Amendment No. 2, dated as
of September 6, 2019, Amendment No. 3, dated as of June 26, 2020), by and among
MUFG, as buyer and buyer agent, the other buyers from time to time party
thereto, CHS, as seller and seller agent, and CHS Capital, as seller, the “Sub
Note Financing Amendment”). A copy of the Sub Note Financing Amendment is
attached hereto as Schedule IV. In addition, each Originator hereby represents
and



--------------------------------------------------------------------------------



warrants that the Sub Note Financing Amendment could not reasonably be expected
to have a material adverse effect on (i) the ability of any Originator or the
Seller to perform its obligations under the Sale Agreement or any other
Transaction Document, (ii) the validity or enforceability against any Originator
of any Transaction Document, (iii) the value, validity, enforceability or
collectability of the Assets and the Related Security (each as defined in the
Sale Agreement) with respect thereto or, in each case, any material portion
thereof, (iv) the status, existence, perfection, priority, enforceability or
other rights and remedies of the Seller or the Administrative Agent under the
Transaction Documents or associated with its respective interest in the Assets
and Related Security (each as defined in the Sale Agreement) with respect
thereto or (v) the business, assets, liabilities, property, operations or
financial condition of any Originator.


SECTION 7. Agreements in Full Force and Effect as Amended. Except as
specifically amended hereby, all provisions of the Agreements shall remain in
full force and effect. This Amendment shall not be deemed to expressly or
impliedly waive, amend or supplement any provision of the Agreements other than
as expressly set forth herein and shall not constitute a novation of the
Agreements.


SECTION 8. Representations and Warranties. Each of the Seller, the Servicer and
the Originators hereby represent and warrant to the Administrative Agent and the
Purchasers, as of the date of this Amendment, as follows:


a.this Amendment has been duly executed and delivered by it;


b.this Amendment constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms, except as limited by
bankruptcy, insolvency, moratorium, fraudulent conveyance or other laws relating
to the enforcement of creditors’ rights generally and general principles of
equity (regardless of whether enforcement is sought at equity or law);


c.no authorization or approval or other action by, and no notice to, license
from or filing with, any Governmental Authority is required for the due
execution, delivery and performance of this Amendment;


d.the execution, delivery and performance by it of this Amendment (i) is within
its limited liability company or corporate powers, (ii) has been duly authorized
by all necessary limited liability company or corporation action, and (iii) does
not contravene, violate or breach (1) its organizational documents or (2) any
Applicable Law; and


e.immediately after giving effect to this Amendment, (i) each of the
representations and warranties of the Seller, the Servicer or the Originators,
as applicable, set forth in the RPA (in the case of the Seller and the Servicer)
or in the Sale Agreement (in the case of the Seller and the Originators), as
modified hereby, that are qualified as to materiality are true and correct, and
each not so qualified are true and correct in all material respects (except to
the extent such representations and warranties explicitly refer solely to an
earlier date or period, in which case they shall be true and correct as of such
earlier date



--------------------------------------------------------------------------------



or period), and (ii) no Event of Termination, Unmatured Event of Termination,
Servicer Termination Event or Unmatured Servicer Termination Event has occurred
and is continuing.


SECTION 9. Conditions to Effectiveness. This Amendment shall become effective
(the “Effective Date”) upon receipt by the Administrative Agent of:


a. executed counterparts of this Amendment; duly executed and delivered by each
party hereto;


b.each of the Purchasers and the Administrative Agent shall have received all
fees payable as of the Effective Date pursuant to that certain Fifth Amended and
Restated Fee Letter, dated as of the Effective Date, among Seller, CHS,
Administrative Agent and the Purchaser Agents; and


c.favorable opinions of legal counsel to Seller, each Originator, Servicer and
Performance Guarantor, including legal opinions as to general organizational
matters, enforceability and no conflicts with laws.


SECTION 10. Ratification of Performance Guaranty. After giving effect to this
Amendment and the transactions contemplated hereby, all of the provisions of the
Performance Guaranty shall remain in full force and effect and the Performance
Guarantor hereby ratifies and affirms the Performance Guaranty and acknowledges
that the Performance Guaranty has continued and shall continue in full force and
effect in accordance with its terms.


SECTION 11. Miscellaneous.


a.This Amendment may be executed in any number of counterparts and by the
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same agreement. Delivery of an executed counterpart
hereof by facsimile or by electronic mail attachment in portable document format
(.pdf) shall be effective as delivery of an originally executed counterpart.


b.Any provisions of this Amendment which are prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.


c.THIS AMENDMENT, INCLUDING THE RIGHTS AND DUTIES OF THE PARTIES HERETO, SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE
STATE OF NEW YORK, BUT WITHOUT REGARD TO ANY OTHER CONFLICTS OF LAW PROVISIONS
THEREOF, EXCEPT TO THE EXTENT THAT THE PERFECTION, THE EFFECT OF PERFECTION OR
PRIORITY OF THE INTERESTS OF THE ADMINISTRATIVE AGENT OR ANY PURCHASER IN THE
POOL ASSETS OR



--------------------------------------------------------------------------------



RELATED ASSETS IS GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF
NEW YORK).


d.Headings are for purposes of reference only and shall not otherwise affect the
meaning or interpretation of any provision hereof.


e.Section 13.7 of the RPA is hereby incorporated as if fully set forth herein.


f.This Amendment is a Transaction Document and all references to a “Transaction
Document” in the Agreements and the other Transaction Documents (including,
without limitation, all such references in the representations and warranties in
the Agreements and the other Transaction Documents) shall be deemed to include
this Amendment.


g.Each of the parties hereto hereby irrevocably waives, to the fullest extent
permitted by applicable law, any and all right to trial by jury in any legal
proceeding arising out of or relating to this Amendment or the transactions
contemplated hereby.










--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first
written above.


COFINA FUNDING, LLC, as Seller and                         
Performance Guarantor


By:________________________________
Name:
Title:








CHS INC., as Servicer and an Originator and
Performance Guarantor


By:________________________________
Name:
Title:






CHS CAPITAL, LLC, as Servicer and an
Originator



By:________________________________
Name:
Title:













--------------------------------------------------------------------------------



MUFG BANK, LTD. F/K/A THE BANK OF
TOKYO-MITSUBISHI UFJ, LTD., NEW
YORK BRANCH, as Administrative Agent, a
Committed Purchaser and Purchaser Agent for the
MUFG Purchaser Group



By:________________________________
Name:
Title:








VICTORY RECEIVABLES CORPORATION,
as a Conduit Purchaser


By:________________________________
Name:
Title:











--------------------------------------------------------------------------------





Coöperatieve Rabobank U.A., NEW
YORK BRANCH, as Assigning Rabobank
Committed Purchaser and as Purchaser Agent for
the Rabobank Purchaser Group




By:
Name:
Title:


By:
Name:
Title:




COÖPERATIEVE RABOBANK U.A., as
Assignee Rabobank Committed Purchaser




By:
Name:
Title:


By:
Name:
Title:


NIEUW AMSTERDAM RECEIVABLES
CORPORATION B.V., as Assuming Rabobank
Conduit Purchaser


By:
Name:
Title:


By:
Name:
Title:











--------------------------------------------------------------------------------





PNC BANK, NATIONAL ASSOCIATION, as a
Committed Purchaser


By:
Name:
Title:


PNC BANK, NATIONAL ASSOCIATION, as
Purchaser Agent for the PNC Purchaser Group


By:
Name:
Title:

















--------------------------------------------------------------------------------







SANTANDER BANK, NATIONAL
ASSOCIATION, as a Committed Purchaser


By:
Name:
Title:




SANTANDER BANK, NATIONAL
ASSOCIATION, as Purchaser Agent for the
Santander Purchaser Group


By:
Name:
Title:



--------------------------------------------------------------------------------






SCHEDULE I


Schedule I


PAYMENT INSTRUCTIONS


With respect to MUFG:


Bank: MUFG Bank, Ltd.
ABA #: XXX-XXX-XXX
Account #: XXX-XXX-XXX
Account Name: VRC
Customer Name: Cofina Funding LLC


With respect to Rabobank:


Bank: JPMorgan Chase Bank, N.A.
Swift Address: CHASUS33
ABA #: XXX-XXX-XXX
Account #: XXX-XXXXXX
FAO: Rabobank International, New York Branch
Reference: Cofina Funding, LLC


With respect to Nieuw Amsterdam Receivables Corporation B.V.:


Bank: Deutsche Bank Trust Company Americas
ABA #: XXX-XXX-XXX
Account #: XXXXXX
Account Name: NYLTD Funds Control Account
Reference: PORT RABO09.1 // NieuwAm // Cofina Funding LLC


With respect to PNC:


Bank: PNC Bank National Association
ABA #: XXX XXX XXX
Account Name: Commercial Loan Department
Account #: XXXXX XXXX XXX
Reference: Cofina Funding, LLC


With respect to Santander:


Bank: Santander Bank, N.A.
BA #: XXXXXXX
Account Name: Wire Clearing Participations
Account #: XXXXXXX
Reference: Cofina Funding LLC



--------------------------------------------------------------------------------






SCHEDULE II


SCHEDULE 13.2


ADDRESSES FOR NOTICES
If to Seller:
Cofina Funding, LLC
5500 Cenex Drive
St. Paul, Minnesota 55077
Attention: Brent Dickson
Tel: 651-355-5433
Fax: 800-232-3639
Email: brent.dickson@chsinc.com


If to Servicer


CHS Inc.
5500 Cenex Drive
St. Paul, Minnesota 55077
Attention: Brent Dickson
Tel: 651-355-5433
Fax: 800-232-3639
Email: brent.dickson@chsinc.com


If to MUFG Bank, Ltd.:


MUFG Bank, Ltd.
1221 Avenue of the Americas
New York, NY 10020
Attn: Securitization Group
Tel: 212-782-6957
Fax: 212-782-6448
Email: securitization_reporting@us.mufg.jp


If to Victory Receivables Corporation:


Victory Receivables Corporation
c/o Global Securitization Services, LLC
68 South Service Road, Suite 120
Melville, NY 11747
Attn:David V. DeAngelis
Tel: 631-930-7216
Fax:212-302-8767
Email: ddeangelis@gssnyc.com







--------------------------------------------------------------------------------



If to Nieuw Amsterdam Receivables Corporation B.V.:


Prins Bernhardplein 200
1097 JB Amsterdam
The Netherlands
Attention: The Directors
Email: secuitisation@intertrustgroup.com
Facsimile No.: +31 ( 0)20 5214888


With a Copy to:


Coöperatieve Rabobank U.A. (New York Branch)
245 Park Avenue
New York, NY 10167
Attn: NYSG
Tel: 212-8-08-6816
Fax: (914) 304-9324
Email: naconduit@rabobank.com


If to Coöperatieve Rabobank U.A.:


Coöperatieve Rabobank U.A.
Coreselaan 18
3521 CB Utrecht
The Netherlands


With a Copy to:
Coöperatieve Rabobank U.A., New York Branch
245 Park Avenue
New York, NY 10167
Attn: NYSG
Tel: 212-8-08-6816
Fax: (914) 304-9324
Email: naconduit@rabobank.com


If to Coöperatieve Rabobank U.A., New York Branch:
Coöperatieve Rabobank U.A., New York Branch
245 Park Avenue
New York, NY 10167
Attn: NYSG
Tel: 212-8-08-6816
Fax: (914) 304-9324
Email: naconduit@rabobank.com











--------------------------------------------------------------------------------



If to PNC Bank, National Association:


PNC Bank, National Association
300 Fifth Avenue
Pittsburgh, PA 15222
Telephone: (412) 768-3090
Facsimile: (412) 762-9184
Attention: Robyn Reeher
Email: abfadmin@pnc.com


If to Santander Bank, National Association:


Santander Bank, National Association
45 East 53rd Street
New York 10022
Telephone: 212-407-4554
Facsimile: N.A
Attention: Devang Sodha
Email: devang.sodha@santander.us
















--------------------------------------------------------------------------------








--------------------------------------------------------------------------------



SCHEDULE III


Exhibit C


Purchaser Groups
Purchaser Group:


MUFG Purchaser Group


Conduit Purchaser:


Victory Receivables Corporation


Committed Purchaser:


MUFG Bank, Ltd.


Purchaser Agent:


MUFG Bank, Ltd.
Purchaser Group Commitment:


$200,000,000
Purchaser Group:
Rabobank Purchaser Group
Conduit Purchaser
Nieuw Amsterdam Receivables Corporation B.V.
Committed Purchaser:
Coöperatieve Rabobank U.A.
Purchaser Agent:
Coöperatieve Rabobank U.A., New York Branch
Purchaser Group Commitment:


$200,000,000
Purchaser Group:


PNC Purchaser Group


Committed Purchaser:


PNC Bank, National Association


Purchaser Agent:


PNC Bank, National Association
Purchaser Group Commitment:


$100,000,000
Purchaser Group:
Santander Purchaser Group
Committed Purchaser:
Santander Bank, National Association
Purchaser Agent:
Santander Bank, National Association
Purchaser Group Commitment:


$100,000,000
Purchasers’ Total Commitment:
$600,000,000







--------------------------------------------------------------------------------



Schedule IV


Sub Note Financing Amendment
[Attached.]

